DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election without traverse of Group II, claims 2-4, 7-9, 15, and 17 in the reply filed on 23 August 2021 is acknowledged; claims 1, 5, 6, 11-14, and 16 are withdrawn.

Claim Objections
Claims 2 and 7 are objected to because the recited molecular weight is missing a unit. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 7-9, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 2, 3, 7, and 8, the limitations pertaining to ethanol extracted components render the claims indefinite, as the extract is not limited by any particular method steps that may be conducted using it. It is unclear to the Examiner how or why characterizing FT-IR or GC-MS peaks of ethanol extracted components has anything to do with the structure or functional groups that are present in the (water) extract itself, especially as used as a water-purifying agent and in a wastewater treatment method.  For the purposes of examination, the limitations of claims 2 and 7 will be considered to be met by a teaching of the presence of an amide group, and claims 3 and 8 will be considered to be met by a teaching of claims 2 and 7.
Regarding claim 17, “inorganic unnecessary substance” renders the claim indefinite, as “unnecessary” is a variable term which may change based on concentration, type of effluent, jurisdiction, etc. For the purposes of examination, the Examiner will consider the limitation to be met by an “inorganic substance”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Regarding claims 3 and 8, the limitations recite a compound that is present upon ethanol extraction, a method step which does not further limit the components of the structure of the extract (obtained by water extraction) or the water purifying agent.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 2-4, 7-9, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Cuero Rengifo et al. (U.S. Patent Publication # 2014/0353257), hereinafter, “Cuero Rengifo”.
With respect to claims 2, 4, 7, 9, 15, and 17, Cuero Rengifo discloses a composition comprising chitosan which is added to water including wastewater to remove gallium ions (“inorganic unnecessary substance”) (Abstract; Paragraphs [0007, 0008, 0036, 0040]).  Cuero Rengifo discloses that the chitosan can have about 3 to about 20 N-acetyl glucosamine and/or glucosamine units, with a particular example of 5-7 N-acetyl glucosamine and/or glucosamine units (Paragraph [0035]), wherein N-acetyl glucosamine has a molecular weight of 221.21 g/mol and glucosamine has a molecular weight of 179.17 g/mol.  Taking the 5-7 unit embodiment, even 7 units of the higher molecular weight N-acetyl glucosamine (Paragraph [0034] teaches 60 to 100% acetylation) is 1548.47 g/mol, meeting the limitations “less than 3,400”.  
Cuero Rengifo discloses that the chitosan was in powder form (present at 100% or “at least 0.05% by mass”) and extracted with aqueous solutions and washed with water, followed by drying (Paragraphs [0067-0069]), meeting the limitations “a powder”.  Cuero Rengifo discloses dissolving the polysaccharide in water (“water-soluble chitosan”) (Paragraph [0045]). 
Regarding the limitation “plant”, the Examiner submits that Cuero discloses that the chitosan useful to the invention can be extracted from fungi, shrimp, or microorganisms (Paragraph [0034]), and therefore does not teach a plant; however, the Examiner submits that the chitosan structure and chemical groups are the same no matter the source. It has been held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding the limitations pertaining to the ethanol-dissolved and undissolved components; the Examiner submits that these limitations are inherent properties of the chitosan disclosed by Cuero Rengifo, especially since the acetylation of the glucosamine units (Paragraph [0034]) provides the recited amide group.
	Regarding the limitations of claims 3 and 8 pertaining to the ethanol-dissolved and undissolved component, the Examiner submits that these limitations must be inherent properties of the chitosan disclosed by Cuero Rengifo; furthermore, a particular type of (ethanol) extraction does not patentably limit the extract, water-purifying agent, or wastewater treatment method as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        27 August 2021